R-157



                            TTORNEY            GENERAL
                                    TEXAS
                              Au~-~N~~,-~'ExAs
PRICE  DANIEL
ATTORNEYGENERAL
                                 April   8, 1947

      Honorable E. D. Camiade             Opinion No. V-133
      Executive Secretary
      Texas State Parks Board            Re:     Whether the undivided
      Austin, Texas                              one-half interest   of
                                                 Bexar County in and to
                  0                              the Mission San Jose
                                                 may be transferred,
                                                 and the authority of
                                                 the Texas State Parks
                                                 Board to acaept such
                                                 interest  as a park
                                                 site.
      Bear Mr. Camiade:
                      Your request for an opinion      of this   Depart-
      ment is     substantially  as follows:
                    1. *Is the County of Bexar, Texas,
             autherizd     to transfer all of' its right,
             title  and inte~rest to the 'Plaza of Mis-
             sien Sin Jose',    and 60 feet along the
             nerti~ slae of said yiaaion Plaza (Pyron
             Rod),   ta(;ether with the walls adjoining
             the Plaza?"
                      2.   *Is the Texas State Parks Board
             authorized     to acoept such transfer of ln-
             tere8t?"
                     Pursuant to an agreed judgplent entered in
       tke 48th JmU.cial Distr&ct Court of~Bexal County, Texas,
       on the 8th day of November; 1937, in Cause I?o. B-85355,
      'stylM A, .J:Drossoerts     vsa San Antonfo Conservation So-
       ciety,  et al, an unai.vfaea one-half interest   in and to
       the *Plaza of Mission San Jose" vested in A. J.Drosaaertd,
      Roman Catholic Archbiship of San Antonio, and the County
      of Bexar, Texas, subject,     however, to certain designated.
       “covenants running with the land”.     Pyron Road was de&i-
       cated to road and highway purposes and title     vested in
      Bexar County, Texas.
                  Subsequently,,in  oontortity with an agreement
      between the County of Bexar,and the Texas State Papks
                                                                        -.   .




Hon. E. D. Camiade - Page 2         (V-133)


Board, the Texas State Parks Board) Alvin J a Wirtz, Act-
ing Seoretary of the Interior,       and the Archbishop OS
San Antonio, on the 8th day of May, 1941, exeoutea an
agreement designating     the Mission San Jose as a nation-
al historic   site.    The Archbishop agreed to hold andpre-
serve in perpetuity     the historic   Mission San Jose ohurch
building and appurtenanoess and the Texas State Parks
Board agreed to hold and preserve in perpetuity        all his-
toric buildings,    struotures   ana  appurtenancea*
                Article   6068 of Vernon’s    Civil   Statutes   pro-
vides   as follows:
                 “The said Board shall solicit    dona-
         tions to the State of tracts of lad,
         large or small, to be used by the State
         for the purpose of public parks and/er
         recreational    areaa, and said Board is
         hereby authorized to accept in behalf er
         the State the title     to any such traot or
         tracts of land D or, where the site pro-
         posed is not deemed suitable     for a State
         Park by the State Parks Boaras to reject
         or refuse title    so that it ahall not vest
         in the State, or .if title    to a site has
         beoome vested in the State for ?ark pur-
        poses and the site is deemed unsuitable
        for a State Park by the State Parks Board,
        whether the United States of America has
        undertaken the &evelopment 6P any site in
        which title    to 8-e   is now veete& in the
        State for park purposes8      the Board is here-
        by authorized and empowered to transfer
        title   to another State Department or insti-
        tution wishing the land, or where the land
        has been denate& by a city or ceunty or
        other donor* to traaef’er title     to auoh
        city or oounty er other donor where they
        wish the site returned to them, or where
        the United Utatrrr of America ha8 untiertak-
        en the derelepmeat of any site in which
        title   to snme is new vested in the State
        ror park purpoaen to transfer title      to
        the Unite& States of America, or where
        the deed to the atate Parks Board contains
        a reverslo& clause providing that title
        shall revert to the donor when not used
        for park purpoae8, to declare that the perk
        is unsuitable for State Park purposes ana
Hon. E, D, Camfade - Page 3      (v-133)


       that title  has reverted to the grant-
       ors; provided that in all instances
       where the Board acts under the auth-
       ority of this statute,   it must do so
       by a two-thirds  (2/3) vote of the
       members of the Board, and. providing
       that the Chairman of the Board shall
       sign all instruments authorized un-
       der this Act."
               Inasmuch as the Mission San Jose has beans
designated as a national historic     site,  it is believed
that the County of Bexar would be authorized to trans-
fer its undivided one-half interest      in and to said ais-
sion to the Texas State Parks Board to be~maintaimed as
a site pursuant to the agreement, subject,      however, to
the liaitations    and covenants imposed.
              In accordance with the usual
      rules of contract law, it is well
      settled   that joint tenants and ten-
      ants in common can deal with strang-
      ers just as freely as owners of prop-
      erty held individually,     The several
      co-owners aoting together can bind
      themselves and the common property
      by their contracts,    and each of them
      oan bind himself and his individual
      W&est      therein.   (14 Am, Jur., po


             One tenant in common cannot dedicate any
part of the land without the assent of its ao-tenant:
(Cheaowth Bras, vs* Magnolia Petroleum Company, et al,
129 S. W. (26) 4461. The agreement reveals an expres-
sion 011 the part of all parties    that the Mission be
designated as aa historical   site,
              Therefore,  in answer to your first   question,
it is the opinion of this Department that Bexar County
may transier   its undivided one-half interest    in and to
the Plaza of Mis8lon Sah Jose, together with the wlls
adjoining   the Plaza, to the Texas State Parks Boar&, to
be maintained as an historical    site; inasmuch as title
vested in such county by an agreed judgment, followed
by an agreement OS dedication.
            Since Pyron Road has been dedicated      for road'
and highway purposes, title vested in the State      OS Texas.
Hon. E. D. Camiade - Page 4        (V-133)


Counties being
            -     legal subdivisions  of the State, county
roads are State property,     and the title is held for
the benefit    of the State.   (21 Tex. Jur, 625) There-
fore,  it is the opinion of this Department that, so
long as Pyron Road is used for the purposes for which
dedicated,    the title will remain in the State,
               Your second quo&ion requires a construction
of the above quoted statute.         An examination of the orig-
inal Act of the Legislature        (Acts 1939, 49th Leg., R,S.,
S. B., 298) reveals that the caption of such Act relates
to “land titles    and interests”.      The word Winterestsn in
such caption would seem to negative the fact that a fee
simple title    was intended to be conveyed in all cases.
It would appear from the reading of the original          Act that
the Legislature    intended that the Parks Board may receive
whatenr interest     a aonor of’ land had at the time of such
tranrier  tc’the   Boara.   If such be true, the Parks Board
would be authorized to do those things nsdrrrrry to ac-
complish the purpoms intended by the Le islature.            If a
statute  I8 eusceptible    of construetim,     sft di0ula  be so
construed a8 to a*oamplish itrs purposes,         (Lowenetein,
et al, vs. watts, et al, 137 3. w. 26 2)
                The State Parks Board is not an independent
oorperation     or Institution     operated fcr financial    gain,
but an agency of the State charged with the responsibil-
ity of acquiring and maintaining a system of publicparks
far the bansiit of the people generally,           for the benevo-
lent purpose of promoting health, happiness and general
welfare of citizene.         (3tata ve Brannmn, et ux. 111 S.W.
 (2d1.347,)    A8 suoh agency, it Is bsl,ieVed that Article
4068, sups,      rhould be liberally      oonstrued to accomplierh
the purpase intended by the Legislature,            Moreover, the
upress     authority   given to the Board to accept or refuse
title   indicates    an intention    of the Legielature   to com-
Jt to the Board the discretion          of accepting or rejecting
any traat of land or title         whatsoever offered,~   If, after
aebeptamaes such tract of land Is not auitable,~the            Board
is luthcrlzo& to reconvey         the dame to the donor,
            Therefore,  in answer to your second question,
it is the epinion of this Department that the FwkrBoanl
would be authorized to aocept the undivided one-hal? in-
terest now vested in the County of Bexar, Texas, in and
te the Plaza ef Mission San Jose,
Hon. E. Il. Camiade - Page 5   ('iT-133)



                      SUMMARY
             subject to the limitations   imposed
      by agreement, Bexar County nay transfer
      and the Texas State Parks Board may ac-
      cept in behalf of the State, title    to an
      undivided one-half interest    in and to a
      tract of lana referred   to as the "Plaza
      of Mission San Jose".

                               Yours very   truly
                          ATTORNEY
                                 GENERALOF TEXAS



                               Burnell Weldrep
BW:djm:wb                      Assistant


                          APPKOPEDAPRIL 8, 1947


                          ATTORNEY
                                 GENERALOF i'EX&3